Exhibit 10.13

Summary of 2010 Compensation for Non-employee Directors

Each non-employee director (“Outside Director”) receives a fee of $18,000 for
each quarterly meeting of the Board of Directors which the Outside Director
attends in person. An Outside Director may be paid such fee for attending a
quarterly board meeting via telephonic conference call if the Outside Director
has good reason for the Outside Director’s failure to attend such meeting in
person as determined by the Chairman of the Board, but such payment is limited
to one occurrence in any given fiscal year. Each Outside Director who is a
member of the Audit Committee also receives a fee of $7,200 for each quarterly
meeting of such committee which the Outside Director attends in person. Each
Outside Director who is a member of the Compensation Committee also receives a
fee of $3,600, which is paid quarterly, provided that, in order to be eligible
to receive the fee with respect to a fiscal quarter, the Outside Director must
have served on the Compensation Committee on the last day of such fiscal
quarter. Each Outside Director may receive fees up to $12,000 in any fiscal
quarter for additional services delegated by the Board of Directors to such
Outside Director in the Outside Director’s capacity as a member of the Audit
Committee, the Compensation Committee, the Board of Directors or any other
committees of the Board of Directors, provided that any such fee paid with
respect to a particular service must be approved by the Board of Directors
following the completion of such service by the Outside Director.

Each Outside Director is reimbursed for all reasonable out-of-pocket expenses
incurred by him or her in attending meetings of the Board of Directors and any
committee thereof and otherwise in performing his or her duties as an Outside
Director, subject to compliance with our standard documentation policies
regarding reimbursement of business expenses. From time to time, the Board of
Directors may hold meetings and other related activities in various locations
for which the Company’s payment of the expenses of Outside Directors and their
guests may be deemed compensation to Outside Directors (“Meeting Activities”).
In addition, the Company may hold, host or otherwise arrange parties, outings or
other similar entertainment events for which the Company’s payment of the
expenses of Outside Directors and their guests may be deemed compensation to
Outside Directors (“Entertainment Events”).

The Company is also authorized to make available, from time to time, tickets to
sporting, charity, dining, entertainment or similar events as well as use of
corporate suites, club memberships or similar facilities that the Company may
acquire (“Corporate Development Programs”), for personal use by Company
personnel to the extent a Corporate Development Program is not at such time
being used exclusively by the Company for business purposes. Eligible personnel
include members of the Board of Directors of the Company, executive officers of
the Company, and other employees of the Company and its subsidiaries. Any such
personal use may be deemed compensation to such persons.

The Company has adopted a policy authorizing the Company to make available, from
time to time, any designated vehicle that the Company owns or may acquire
(“Designated Vehicles”) for personal use by eligible Company personnel, to the
extent the Designated Vehicle is not at such time being used exclusively by the
Company for business purposes. Eligible personnel include the Chief Executive
Officer and any employees and members of the Company’s Board of Directors
authorized by the Chief Executive Officer to use Designated Vehicles. Any such
personal use may be deemed compensation to such persons.

Further, the Company is authorized to acquire the services of one or more
drivers for vehicles other than a Company vehicle (such services, “Alternative
Car Services”) for personal use by eligible Company personnel. Eligible
personnel include the Chief Executive Officer and any employees and members of
the Company’s Board of Directors authorized by the Chief Executive Officer to
use Alternative Car Services. Any such personal use may be deemed compensation
to such persons. The Company has established a policy that the aggregate
compensation to all Company personnel as a result of use of Alternative Car
Services, together with all associated tax gross-up payments, may not exceed
$100,000 in any fiscal year.

To the extent that participation in Meeting Activities or Entertainment Events
or personal use of Corporate Development Programs, Designated Vehicles or
Alternative Car Services is deemed compensation to an Outside Director, the
Company pays to (or withholds and pays to the appropriate taxing authority on
behalf of) such Outside Director a “tax gross-up” in cash, which would
approximate the amount of the individual’s (i) federal and state



--------------------------------------------------------------------------------

income and payroll taxes on the taxable income associated with such
participation or personal use plus (ii) federal and state income and payroll
taxes on the taxes that the individual may incur as a result of the payment of
taxes by the Company, subject to the aggregate amount limitations described
above, if applicable.

Each Outside Director is also eligible to receive options, restricted stock
awards and other awards under the Amended and Restated 2009 Stock Incentive Plan
of Angel.com Incorporated, a wholly owned subsidiary of MicroStrategy
Incorporated.